AMENDMENT TO THE MANAGED PORTFOLIO SERIES FUND ADMINISTRATION SERVICING AGREEMENT THIS AMENDMENT dated as of the 19th day of November, 2014, to the Fund Administration Servicing Agreement, dated as of April 6, 2011, as amended (the "Agreement"), is entered into by and between MANAGED PORTFOLIO SERIES, a Delaware statutory trust (the "Trust") and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add the TorrayResolute Small/Mid Cap Growth Fund; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the exhibits and add the following series to the Managed Portfolio Series: Exhibit S, the TorrayResolute Small/Mid Cap Growth Fund, is hereby added and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. MANAGED PORTFOLIO SERIES U.S. BANCORP FUND SERVICES, LLC By: /s/ James R. Arnold By: /s/ Michael R. McVoy Name: James R. Arnold Name: Michael R. McVoy Title: President Title:Executive Vice President 1 Exhibit S to the Managed Portfolio Series Fund Administration Servicing Agreement Name of Series Date Added TorrayResolute Small/Mid Cap Growth Fund on or after November 19, 2014 Multiple Series Trust FUND ADMINISTRATION, FUNDS ACCOUNTING & PORTFOLIO COMPLIANCE SERVICES FEE SCHEDULE at November, 2014 Domestic & Fixed Income Funds […] basis points on the first $[…] million (to be discounted by 25%) […] basis points on the next $[…] million (to be discounted by 67%) Minimum annual fee:$[…] for the fund Additional fee of $[…] for each additional class Advisor Information Source Web Portal (WAIVED) § $[…] /fund/month § $[…] /fund/month for clients using an external administration service § Specialized projects will be analyzed and an estimate will be provided prior to work being performed Chief Compliance Officer Support Fee for the 2 Fund Complex § $[…] /year Out-Of-Pocket Expenses Including but not limited to postage, stationery, programming, special reports, daily compliance testing systems expenses, proxies, insurance, EDGAR filing, retention of records, federal and state regulatory filing fees, certain insurance premiums, expenses from board of directors meetings, third party auditing and legal expenses, conversion expenses (if necessary), and all other out-of-pocket expenses. Out-Of-Pocket Expenses Including but not limited to pricing services, corporate action services, fair value pricing services, factor services, customized reporting, and all other out-of-pocket expenses. § Pricing Services − $[…] Domestic and Canadian Equities/Options − $[…] Corp/Gov/Agency Bonds/International Equities and Bonds − $[…] CMOs/Municipal Bonds/Money Market Instruments − $[…] /Fund/Month - Mutual Fund Pricing − $[…] /Foreign Equity Security/Month for Corporate Action Service − $[…] /Month Manual Security Pricing (>10/day) § Factor Services (BondBuyer) − $[…] /CMO/Month − $[…] /Mortgage Backed/Month − $[…] /Month Minimum/Fund Group § Fair Value Services (FT Interactive) − $[…] on the First […] Securities/Day − $[…] on the Balance of Securities/Day 2 Exhibit S (continued) to the Managed Portfolio Series Fund Administration Servicing Agreement Multiple Series Trust FUND ADMINISTRATION, FUNDS ACCOUNTING & PORTFOLIO COMPLIANCE SERVICES FEE SCHEDULE (continued) at November, 2014 SEC §15(c) Reporting (WAIVED) § $[…] per fund per report – first class § $[…] per additional class report Additional Services Available but not included above are the following services – legal administration, SEC §15(c) reporting, daily fund compliance testing, and daily performance reporting. *Subject to annual CPI increase, Milwaukee MSA. Fees are billed monthly. Advisor’s Signature below acknowledges approval of the fee schedules on this Exhibit S. TorrayResolute, LLC By: /s/ Nicholas Haffenreffer Printed Name: Nicholas Haffenreffer Title: President & CIODate: 12/3/14 3
